Citation Nr: 0303493	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB). 

2.  Entitlement to service connection for PTB.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had recognized service from October 
1944 to June 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  

The issue of entitlement to service connection for PTB was 
certified to the Board by the RO.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05- 92.  
Because service connection for PTB was denied by the Board in 
June 1997, the Board must consider the issue of whether new 
and material evidence has been submitted to reopen the claim.  
As such the Board has characterized the issues as shown on 
the title page.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  In a June 1997 decision, the Board denied the appellant's 
claim of entitlement to service connection for PTB.  

3.  Evidence submitted since the Board's June 1997 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative of previously 
submitted evidence, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.   There are no acceptable clinical, X-ray or laboratory 
studies demonstrating active tuberculosis in service or 
within three years after service, or findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment during that time.  



CONCLUSIONS OF LAW

1.  The June 1997 Board decision, which denied the 
appellant's claim for service connection for PTB is final.  
38 U.S.C.A. § 7104 (West 1999 and Supp. 2002).  

2.  The evidence received since the June 1997 Board decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(c) (West 1991).  

3.  PTB was not incurred in or aggravated by service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.371, 3.374 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the appellant has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has reviewed private medical records and 
certifications submitted by the appellant as well as lay 
statements.  In June 2001, the RO contacted the appellant and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, as well as what evidence was needed 
from the appellant and what he could do to help with his 
claim.  In addition, the RO contacted several private 
examiners to request actual records and informed the 
appellant that it was doing this.  The appellant was notified 
as to what he should do.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the appellant have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.


New and Material Evidence

In a June 1997 decision, the Board denied service connection 
for PTB.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (2002).  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a).

In June 1997, the Board found that service connection was not 
warranted for PTB, noting that there was no diagnosis of the 
disability in service or within the presumptive period after 
service.  PTB was noted by the Board to not have been 
clinically noted until 1965.  The Board also noted that there 
was nothing to relate the appellant's current PTB with his 
military service.  The Board considered the appellant's 
service records, lay statements, and reports and records from 
private practitioners.  As noted above, the Board's 
determination is now final. 

Pertinent evidence submitted subsequent to the June 1997 
Board decision includes an October 1997 statement from a 
private examiner and a November 1999 statement from a private 
examiner, both certifying that the appellant was treated in 
December 1947 for pulmonary tuberculosis.  The evidence also 
includes a statement from an examiner that he prescribed 
streptomycin for the appellant in 1947 for pulmonary 
tuberculosis.  The Board finds that this evidence is new and 
material since it relates possible treatment for PTB within 
the three-year presumptive period after service.  Evidence of 
possible treatment during the presumptive period was not of 
record at the time of the Board's June 1997 decision.  The 
evidence contributes a more complete picture of the 
circumstances surrounding the origin of the appellant's 
disability, and is therefore new and material to his claim.  
Thus the claim is reopened.  


Service Connection for PTB

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served ninety days or more 
during a period of war and pulmonary tuberculosis becomes 
manifest to a degree of 10 percent or more within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With respect to presumptive service connection for PTB, 
evidence of activity on comparative study of X-ray films 
showing PTB within the three-year presumptive period provided 
by 38 C.F.R. § 3.307 will be taken as establishing service 
connection for active PTB subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a).

A diagnosis of active PTB by private physicians on the basis 
of their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service medical records show no complaint, diagnosis or 
treatment for PTB.  No service separation examination report 
is of record.  

A February 1979 private medical report reflects treatment of 
the appellant for Pulmonary TB (cavity).  The RO attempted to 
obtain copies of the actual treatment records from the 
examiner, and in December 1996 received a response from his 
son that the examiner was deceased, and his records were not 
available.

Private x-rays taken at Bethany Hospital in February 1980 
reveal PTB, minimal, probably active, pleural reaction (L).  
From 1980 to 1994, the appellant received intermittent 
treatment at private facilities for PTB.

Of record are March 1996 affidavits from several friends of 
the appellant, which reflect that the appellant received 
treatment for PTB in 1947.

An October 1996 certification from a private health aid 
reflects that the appellant received out-patient treatment 
for his lung ailment in April 1965.

In November 1997, the RO received a statement dated in 
October 1997 from a private examiner in which it is stated 
that the appellant was treated on December 20, 1947 for 
pulmonary tuberculosis.  The RO also received duplicate 
copies of lay affidavits stating that the appellant was 
treated in 1947 for a lung ailment.  

In December 1999, the RO received a statement from a private 
examiner dated in November 1999, in which it is stated that 
the appellant was spitting blood and was treated from 
December 5 to December 10, 1947 for pulmonary tuberculosis.  

In a statement received by the RO in June 2001, a private 
examiner replied to a VA request for actual clinical records 
and all laboratory reports.  The examiner stated that the 
appellant was prescribed streptomycin and a sputum test was 
positive for PTB. The date of this statement is illegible.  
  
In August 2001, the RO contacted several private examiners 
and requested that they provide VA with original treatment 
records.  The RO also informed the appellant as to what it 
had done and what he should do.  An examiner returned a copy 
of a prescription form for streptomycin dated in December 
1947.  One request was returned by the post office with an 
indication that there was no such person at the address.  

Discussion

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service. 
38 C.F.R. § 3.303(d).

In this case, there is nothing in the service medical records 
which shows that the appellant was treated for PTB.  In 
addition, there is no competent medical evidence of a nexus 
between the appellant's current PTB and his period of active 
duty service.  

Further, the Board finds that presumptive service connection 
is not in order.  Pursuant to VA regulation, a diagnosis of 
PTB will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, X- ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  In this 
case, there is no service department or VA diagnosis of 
active PTB, during or after the three-year presumptive 
period.  While records beginning in 1965 show treatment for 
PTB, medical evidence suggesting diagnosis and treatment of 
active PTB within the presumptive period is not confirmed as 
required by VA regulation.  38 C.F.R. § 3.374(c).  See 
Savage, 10 Vet. App. at 497 (there is clear regulatory 
guidance limiting the dating and type of evidence needed for 
service connection for tuberculosis).  While the appellant 
has submitted statements from medical personnel certifying 
that he was treated for pulmonary tuberculosis in 1947, and 
was prescribed streptomycin for pulmonary tuberculosis, 
despite requests by VA to the examiners for clinical 
documentation of PTB, no evidence showing a confirmed 
diagnosis (that is by clinical documentation or by hospital 
observation or treatment) has been received as required by 
regulation.  

In addition, while the appellant has submitted several lay 
statements regarding his medical condition in 1947, as noted 
above, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent a showing of active PTB in service or within three 
years of service discharge confirmed by laboratory findings, 
service connection must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.371, 
3.374 (2002).  




ORDER

New and material evidence has been received and the request 
to reopen the claim of entitlement to service connection for 
PTB is granted.  

Service connection for PTB is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

